DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 09/17/2020 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/17/2020.
Applicant’s election of COMT gene in the reply filed on 09/17/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of Cry1Ab gene in the reply filed on 09/17/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of insect resistance in the reply filed on 09/17/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Medicago sativa in the reply filed on 09/17/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 35-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/17/2020.

Claim Status
Claims 1, 3-6, 9, 15-17, 20, 28-30, 35-40 are pending
Claims 1, 3-4, 6, 9, 15-17, 20, 28-30, and 40 are examined on the merits.
Claim 5 and 35-39 are withdrawn from consideration as being drawn to unelected inventions or species.

Response to Arguments - Claim Objections
 Applicant's amendments filed 02/08/2021 have overcome the objection of record. However, a new objection is required by amendment. 

Claim Objections
Claim 40 is objected to because of the following informalities: The claim has the incorrect status identifier. It is not “withdrawn;” it is “original.”  Appropriate correction is required.


Improper Markush Groups
Claims 20 and 30 remain rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons: the claims recite several genes with distinct structures and functions. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Response to Arguments - Improper Markush Groups
Applicant's amendments filed 02/08/2021 have been fully considered but they are not persuasive. Applicant also urges that Markush group is proper, because they are all endogenous DNA sequences or impact herbicide tolerance to a plant. 
Applicant urges that the claims now recite the genes in the alternative.
This argument is not persuasive, because the MPEP 2173.05(h) defines a Markush grouping to a closed list of alternatives. The claims still recite a closed list of alternatives and thus are Markush claims. Moreover, the Markush group is improper because the Markush groups recite genes that share no common structure or function. Even the herbicide tolerance conferring genes which is a much narrower list that the list of endogenous genes in claim 20 do not share primary structure nor do they confer tolerance to the same herbicides, let alone share structures that confer a given function. 

Response to Arguments - Indefiniteness
Applicant's amendments filed 02/08/2021 have overcome the rejections of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 9, 15-17, 28-29, and 40 remain rejected under 35 U.S.C. 103 as being unpatentable over Cigan et al (US 2015/0082478 A1).

Cigan et al teach a method of modified genomic site by crossing a plant comprising a gRNA encoding transgene with second plant comprising a Cas encoding 
Cigan et al do not teach to screen F2 or later generation progeny. 
At the time of filing, it would have been prima facie obvious for a person of ordinary skill in the art to screen F2 or later progeny for the desired agronomic trait. A person of ordinary skill in the art would have been motivated to use F2 progeny as the modified allele would be more likely to be fixed at any given locus of interest. Accordingly, claims 1-4, 6, 9, 15-17, 28-29, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cigan et al.



The claims are drawn to the method claim 16 wherein the endogenous gene is a COMT gene.
Cigan et al teach all the limitations of claim 16. 
Cigan et al do not teach modification of COMT gene. 
Weeks et al teach that low lignin alfalfa plant through reduction in the COMT gene are desirable for having enhanced nutritional value (right column, p. 594).
At the time of filing, it would have been prima facie obvious for a person of ordinary skill in the art to uses the method of Cigan et al to make a targeted disruption in alfalfa COMT gene to the end of producing an alfalfa line with enhanced nutritional value. Accordingly, claim 20 is rejected as being unpatentable over Cigan et al further in view of Weeks et al.  


30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cigan et al (US 2015/0082478 A1) as applied to claims 1-4 6, 9, 15-17, 28-29, and 40 above, and further in view of Jansens et al (US 2003/0208790 A1).
The claims are drawn to the method of claim 29 wherein the third transgene is a Cry1Ab gene.
Cigan et al teach all the limitations of claim 29. They further teach that BT toxin genes can be inserted into the plants (paragraph 0355).
Cigan et al do not teach that the BT toxin gene is Cry1Ab gene.
Jansens et al teach a transgenic plant comprising a Cry1Ab protein is protected from some insect pests (claims 1-10).  
At the time of filing, it would have been prima facie obvious for a person of ordinary skill in the art to express the Cry1Ab of Jansens et al given the generic teaching of Cigan et al to use their methods to insert a BT toxin gene in a host plant genome to confer insect pest resistance. Accordingly, claim 30 is rejected as being obvious over Cigan et al further in view of Jansens et al. 


Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's amendments filed 02/08/2021 have been fully considered but they are not persuasive. 
Applicant urges that the cited documents do not teach or suggest all the limitations of the claims. Applicant urges that no document teach “a reproductive tissue specific promoter operably linked to a second transgene that encodes a Cas enzyme.” 

This argument is not persuasive, because the instant application clearly expands the meaning of “reproductive tissue specific promoters” beyond the typical art accepted meaning. What adds credence to this interpretation of the broad definition of “reproductive tissue specific promoters is that list in claim 9 still comprises “a promoter that is induced by presence of an antibiotic or a hormone.” Antibiotic induced promoters are not typically deemed “reproductive tissue specific promoters.” As indicated in the rejection above, claim 9 has been amended to recite “developmental specific promoter that is inducible” and Cigan et al teach a CAS enzyme whose expression is driven by “a developmental stage inducible promoter.” Given that the definition of “reproductive tissue specific promoters” is clearly expanded beyond its typical art accepted meaning based on the recitations in claim 9, Cigan et al meet the limitation of “a reproductive tissue specific promoter operably linked to a second transgene that encodes a Cas enzyme.” Further, screening a population of plants for desired genome modification is long practiced in the genome modification arts and carrying out this process in the F2 generation is desirable, because F2 plants may be fixed (homozygous) at a given locus for the desired modification. Still further, it is typical to carry several different selected plant lines forward to make sure that the modification did not cause off-target event that result in unassociated undesirable phenotypes.  



Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663